Table of Contents U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-56262 EL CAPITAN PRECIOUS METALS, INC. (Exact name of registrant as specified in its charter) NEVADA 88-0482413 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15225 North 49th Street Scottsdale, AZ 85254 (Address of principal executive offices) (602) 595-4997 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:244,428,405 shares of common stock, par value $0.001, issued and outstanding as of February 10, 2011. Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) Form 10-Q for the Quarter Ended December 31, 2010 Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets– December 31, 2010 and September 30, 2010 (Unaudited) F-1 Consolidated Statements of Expenses– Three months ended December 31, 2010 and2009 and for the period from July 26, 2002 (inception) through December 31, 2010 (Unaudited) F-2 Consolidated Statements of Stockholders’ Equity (Deficit)– period from July 26, 2002 (inception) through December 31, 2010 (Unaudited) F-3 Consolidated Statements of Cash Flows– Three months ended December 31, 2010 and 2009 and for the period from July 26, 2002 (inception) through December 31, 2010 (Unaudited) F-6 Notes to the Consolidated Financial Statements(Unaudited) F-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T. Controls and Procedures 4 PART II. OTHER INFORMATION Item 1. Legal Proceedings 5 Item 1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. (Removed and Reserved) 6 Item 5. Other Information 6 Item 6. Exhibits 6 SIGNATURES 7 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, September 30, ASSETS CURRENT ASSETS : Cash $ $ Prepaid expenses Total Current Assets Furniture and equipment net of accumulated depreciation of $30,654 and $29,222, respectively Investment in El Capitan, Ltd. Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Due to affiliated company – Total Current Liabilities STOCKHOLDERS’ EQUITY : Preferred stock, $0.001 par value; 5,000,000 shares authorized; none issued and outstanding – – Common stock, $0.001 par value; 300,000,000 shares authorized; 95,834,695 and 95,790,069issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF EXPENSES (Unaudited) Three Months Ended December31, July26,2002 (Inception) Through December31, OPERATING EXPENSES: Professional fees $ $ $ Officer compensation expense – – Administrative consulting fees Management fees, related parties – – Legal and accounting fees Exploration expenses Warrant and option expenses – – Other general and administrative Write-off of accounts payable and accrued interest – – ) Loss on asset dispositions – – Total Operating Expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE): Interest income – Forgiveness of debt – – Interest expense: Related parties – – ) Other – ) ) Gain (loss) on extinguishment of liabilities – – ) Accretion of notes payable discounts – – ) Total Other Income (Expense) ) NET LOSS $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) July 26, 2002 (Inception) to December 31, 2010 Common Stock Shares Common Stock Amount Stock Subscriptions Additional Paid-in Capital Deficit Accumulated DuringThe ExplorationStage Total Initial Issuance of Common Stock $ – $ ) $ – $ 9 Net loss – ) ) $ $ – $ ) $ ) $ ) Issuance of common stock to Gold and Minerals Company, Inc. in connection with purchase of interests in assets of El Capitan, Ltd. in November 2002 – ) – 22 Acquisition of DML Services on March 17, 2003 – ) – ) Common stock issued for interest expense related to a note payable – – Common stock and warrants issued for services – – Common stock issued for compensation – – Issuance of common stock to Gold and Minerals Company, Inc. in connection with purchase of COD property in August 2003, $0.00 per share – ) – – Net loss – ) ) Balances at September 30, 2003 (Unaudited) $ $ – $ $ ) $ ) Cost associated with warrants and options issued – Common stock issued for compensation – – Common stock issued for services and expenses – – Common stock issued for notes payable – – Beneficial conversion of notes payable – Common stock issued for acquisition of Weaver property interest in July 2004 – ) – – Stock subscriptions – Net loss – ) ) Balances at September 30, 2004 (Unaudited) $ ) $ ) Subscribed stock issued ) – – Common stock issued for services – – Common stock sold in private placement – – Common stock issued for notes payable – – Beneficial conversion of notes payable – Cost associated with warrants and options issued – Discounts on notes payable – Net loss – ) ) Balances at September 30, 2005 (Unaudited) $ $ – $ $ ) $ ) (Continued) The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) July 26, 2002 (Inception) to December 31, 2010 Common Stock Shares Common Stock Amount Stock Subscriptions Additional Paid-in Capital Deficit Accumulated DuringThe ExplorationStage Total Common stock issued for services – – Common stock sold in private placement – – Common stock issued for notes payable – – Beneficial conversion of note payable – Discounts on issuance of convertible notes payable – Costs associated with warrants and options issued – Common stock issued for exercise of options and warrants – – Common stock issued for compensation – – Provision for deferred income taxrelated to a timing difference on debtdiscount – – – ) – ) Net loss – ) ) Balances at September 30, 2006 (Unaudited) $ $ – $ $ ) $ Stock issued for conversion of notes payable – – Common stock sold in private placement 50 – – Common stock sold by the exercise of warrants and options – – Common stock issued for compensation – – Reverse provision for deferred income tax related to timing difference on debt discount – Common stock issued for services 81 – – Cost associated with issuance of warrants and options – Net loss – ) ) Balances at September 30, 2007 $ $ – $ $ ) $ Common stock sold in private placement – – Common stock issued for exercise of cashless warrants 12 – ) – – Common stock sold by the exercise of warrants and options – – Common stock issued for compensation – – Common stock issued for services – – Warrant and option expense – Net loss – ) ) Balances at September 30, 2008 $ $ – $ $ ) $ (Continued) The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) July 26, 2002 (Inception) to December 31, 2010 Common Stock Shares Common Stock Amount Stock Subscriptions Additional Paid-in Capital Deficit Accumulated DuringThe ExplorationStage Total Common stock issued for services – – Common stock sold by the exercise of warrants and options – – Common stock issued for compensation – – Warrant and optionexpense – Net loss – ) ) Balances at September 30, 2009 $ $ – $ $ ) $ Common stock issued for services 525,000 – – Conversion of accounts payable and accrued liabilities toequity – – Common stock issued for compensation – – Sale of commonstock – – Net loss – ) ) Balances at September 30, 2010 $ $ – $ $ ) $ ) Sale of common stock 45 – – Net loss – ) ) Balances at December 31, 2010 (Unaudited) $ $ – $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. F-5 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended December 31, July26,2002 (Inception) Through December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (251 563 ) $ ) $ ) Adjustments to reconcile net (loss) to net cash used in operating activities Warrant and option expense – – Beneficial conversion feature of notes payable – – Non-cash expense with affiliate – – Stock-based compensation – – Accretion of discount on notes payable – – (Gain) loss on sale of fixed assets – – Write-off accounts payable and accrued interest – – ) Forgiveness of debt – – ) (Gain) on conversion of debt – – ) Provision for uncollectible note receivable – – Depreciation Changes in operating assets and liabilities: Miscellaneous receivable – – Interest receivable – – ) Prepaid expenses and other current assets ) Expense advances on behalf of affiliated company ) ) Accounts payable ) Accounts payable - Related Party – – Accrued liabilities ) Interest payable, other – – Net Cash (Used in) Provided by Operations ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property interest – – ) Purchase of furniture and equipment – – ) Sale of fixed assets – – Deposits – – ) Issuance of notes receivable – – ) Payments received on notes receivable – – Cash paid in connection with acquisition of DLMServices, Inc. – – ) Net Cash (Used in) Financing Activities – – ) (Continued) The accompanying notes are an integral part of these consolidated financial statements. F-6 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended December 31, July26,2002 (Inception) Through December 31, CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock – Costs associated with the sale of stock – – ) Proceeds from notes payable, related parties – – Proceeds from warrant exercise – – Proceeds from notes payable, other – – Increase in finance contracts – – Repayment of notes payable, related parties – – ) Payments on finance contracts – ) ) Repayment of notes payable, other – – ) Net Cash Provided by (Used in) Financing Activities ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD – CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION : Cash paid for interest $ – $ $ Cash paid for income taxes – – – NON-CASH INVESTING AND FINANCING ACTIVITIES : Fixed assets disposed for accrued liabilities $ – $ – $ Issuance of common stock to Gold and Minerals Company, Inc. in connection with the purchase of interest in of El Capitan, Ltd. – – 8 Issuance of common stock to Gold and Minerals Company, Inc. in connection with the purchase of the COD property – – Issuance of common stock to Gold and Minerals Company, Inc. in connection with the purchase of the Weaver property – – Net non-cash advances from affiliated company – – Notes payable and accrued interest converted to equity – – Accounts payable and accrued liabilities converted to equity – The accompanying notes are an integral part of these consolidated financial statements. F-7 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of El Capitan Precious Metals, Inc. (“El Capitan” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America, pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”) for interim financial information. Accordingly, the financial statements do not include all information and footnotes required by generally accepted accounting principles in the United States (“GAAP”) for complete annual financial statements. In the opinion of management, the accompanying unaudited condensed interim financial statements reflect all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation. Interim operating results are not necessarily indicative of results that may be expected for the year ending September 30, 2011, or for any subsequent period. These interim financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended September 30, 2010, included in the Company’s Annual Report on Form 10-K, filedJanuary 13, 2011. The consolidated balance sheet at September 30, 2010, has been derived from the audited financial statements included in the 2010 Annual Report. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2010 as reported in the Form 10−K have been omitted. Certain prior year amounts have been reclassified to conform to the current year presentation. NOTE 2 - MERGER AGREEMENT WITH AFFILIATE On June 28, 2010, the Company and Gold and Minerals Company, Inc., a Nevada corporation (“Minerals”), and MergerCo, a Nevada corporation, the Company’s wholly owned subsidiary, signed the Agreement and Plan of Merger (the “Merger Agreement”), whereby, upon approval of the Minerals’ stockholders, Minerals would be merged into MergerCo, with Minerals being the surviving corporation and becoming a wholly owned subsidiary of the Company (the Merger). Mr. Charles Mottley is a Director of the Company, Minerals and MergerCo. On November 2, 2010, El Capitan filed an S-4 Registration Statement relating to the proposed Merger with the Securities and Exchange Commission (“SEC”).On November 12, 2010, the SEC declared the S-4 Registration Statement effective. On December 10, 2010, a Proxy Statement/Prospectus relating to the Merger was filed with the SEC pursuant to Rule 424(b)3. Under Minerals charter documents and Nevada law, the approval of the Merger required the affirmative vote of the holders of a majority of the outstanding shares of Minerals common stock and preferred stock (collectively, the “Minerals” capital stock”) at a special meeting of the Minerals stockholders.On January 18, 2011, a Special Meeting of Stockholders of Minerals was held, at which meeting the Merger was approved by Minerals stockholders. See NOTE 5 - Subsequent Events. NOTE 3 - DUE TO AFFILIATE During the period October 2004 through December 2010, El Capitan made advances or net payments on behalf of Minerals aggregating $2,728,851 relating to costs incurred on behalf of El Capitan, Ltd. (“ECL”) on the El Capitan property site. Pursuant to an agreement with Minerals effective October 1, 2004, costs incurred through July 31, 2010, by ECL at the El Capitan site are to be split between the companies in accordance with their percentage ownership interest. El Capitan holds a 40% equity interest in ECL, and Minerals holds the remaining 60% equity interest. Through December 2010, Minerals has reimbursed El Capitan $2,728,851 of the incurred site costs or other advances. At December 31, 2010, there were no balances due between the affiliates. F-8 Table of Contents NOTE 4 - STOCKHOLDERS’ EQUITY Issuances of Common Stock, Warrants and Options Common Stock During the period October 1, 2010, through November 11, 2010, the Company issued 44,626 shares of restricted common stock at $0.35 per share to an accredited investor and a non-accredited investor, as the term is defined by SEC Rule 501, in the aggregate amount of $15,619. These sales were made pursuant to a private placement of securities under Section 4(2) and Rule 506 promulgated under the Securities Act and without public solicitation. There were no underwriting discounts or commissions paid on these sales of securities. Warrants During the three months ended December 31, 2010, 500,000 warrants at an exercise price of $0.60 expired. During the three months ended December 31, 2010, the Company did not issue any warrants.The following table sets forth certain terms of the Company’s outstanding warrants and exercisable warrants as of December 31, 2010. WarrantsOutstanding WarrantsExercisable Numberof Shares Weighted AverageExercise Price Numberof Shares Weighted AverageExercise Price Balance, September 30, 2010 Granted – Expired/Cancelled ) ) Exercised – Balance, December 31, 2010 Weighted average contractual life in years Aggregate intrinsic value $ $ At December 31, 2010, the Company had no outstanding warrants which had a right to call feature. Options During the three months ended December 31, 2010, the Company did not grant any options. The following table sets forth certain terms of the Company’s outstanding options and exercisable options as of December 31, 2010: F-9 Table of Contents OptionsOutstanding OptionsExercisable Numberof Shares Weighted AverageExercise Price Numberof Shares Weighted AverageExercise Price Balance, September 30, 2010 Granted – Exercised – Expired/Cancelled – Balance, December 31, 2010 Weighted average contractual life in years Aggregate intrinsic value $ $ The intrinsic value of each option or warrant share is the difference between the fair market value of the common stock and the exercise price of such option or warrant share to the extent it is "in-the-money.” Aggregate intrinsic value represents the pretax value that would have been received by the holders of in-the-money options had they exercised their options on the last trading day of the quarter and sold the underlying shares at the closing stock price on such day. The intrinsic value calculation is based on the $0.68 closing stock price of the Company’s common stock on December 31, 2010. In-the-money Warrants vested and exercisable were 366,667 and in-the-money options vested and exercisable aggregated 2,550,000. The intrinsic value amounts change based on the market price of the Company’s stock. The Company has a 2005 Stock Incentive Plan under which 16,000,000 shares are reserved and registered for stock and option grants. There were 2,354,754 shares available for grant under the Plan at December 31, 2010, excluding the 2,550,000 options outstanding. NOTE 5 – SUBSEQUENT EVENTS On January 18, 2011, at a Special Meeting of the Stockholders of Minerals, the Merger of Minerals into MergerCo was approved by the Minerals shareholders. The Articles of Merger were filed with and recorded by the State of Nevada on January 19, 2011, and the merger became effective on that date under Nevada law. Under the Merger provisions, holders of Minerals capital stock will receive El Capitan common stock in exchange for their shares of Minerals capital stock.Minerals stockholders will beentitled to receive an aggregate of approximately 148,127,043 sharesof El Capitan common stock in exchange for all of the outstanding shares of Minerals capital stock held immediately prior to the effectiveness of the Merger. It is currently anticipated that each share of Minerals common and preferred stock will be entitled to receive approximately 1.414156shares, as rounded to the nearest six (6) decimal places,of El Capitan common stock upon the exchange of stock.A Minerals stockholder will not receive fractional shares of El Capitan common stock, but instead will receive one whole share for a fractional share after all of a Minerals stockholder’s shares are combined and converted into shares of El Capitan common stock. Most of these El Capitan shares will have restrictions which will limit their transfer during the first 90 days after the Merger, as well as the first year after the Merger. El Capitan expects the issuance of these shares to commence in February 2011. See NOTE 2 – Merger Agreement With Affiliate. On January 18, 2011, a warrant holder exercised 366,667 warrants at an exercise price at $0.58 a share and the Company received cash proceeds of $212,667. On January 20, 2011, the Company issued 100,000 shares of S-8 common stock pursuant to our 2005 Stock Incentive Plan for outside consulting services valued at $109,000, the value of the closing price of the stock on the date of issuance. On February 7, 2011, the three members of the Board of Directors of the Company were each awarded a two-year 500,000 stock option at an exercise price of $1.02 per share. The options vest on April 30, 2011, and have a cashless exercise provision. The options were valued at $892,085 using the Black-Scholes option pricing model and this amount will be expensed as stock-based compensation during the vesting period. F-10 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following management discussion and analysis of our financial condition and results of operation should be read in conjunction with our unaudited interim consolidated financial statements and related notes which are included in Item 1 of this Quarterly Report on Form 10-Q and with our audited financial statements and the “Risk Factors” section included in our Form 10-K for the year ended September 30, 2010. Cautionary Statement on Forward-Looking Statements This Form 10-Q may contain certain “forward-looking” statements as such term is defined by the Securities and Exchange Commission in its rules, regulations and releases, which represent the registrant’s expectations or beliefs, including but not limited to, statements concerning the registrant’s operations, economic performance, financial condition, growth and acquisition strategies, investments, and future operational plans. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intent,” “could,” “estimate,” “might,” “plan,” “predict” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, certain of which are beyond the registrant’s control, and actual results may differ materially depending on a variety of important factors, including uncertainty related to acquisitions, governmental regulation, managing and maintaining growth, the operations of the company and its subsidiaries, volatility of stock price, commercial viability of any mineral deposits and any other factors discussed in this and other registrant filings with the securities and exchange commission.The Company does not intend or undertake to update the information in this Form 10-Q if any forward-looking statement later turns out to be inaccurate. The following should be read in conjunction with the information presented in the Company’s Annual Report on Form 10-K for the year ended September 30, 2010. Company Overview El Capitan Precious Metals, Inc. (hereinafter, the “Company,” “we” or “our”) is a precious minerals company based in Scottsdale, Arizona. We are an exploration stage company that owns interests in several properties located in the southwestern United States. We are principally engaged in the exploration of precious metals and other minerals. Our primary asset is a 40% equity interest in El Capitan, Ltd., an Arizona corporation, which holds an interest in the El Capitan property located near Capitan, New Mexico. Additionally, our assets include interests in the COD property located near Kingman, Arizona. There is no assurance that a commercially viable mineral deposit exists on any of our properties. Additional exploration will be required before a final evaluation can be made as to the economic and legal feasibility of any particular property. To date, we have not had any revenue producing operations. Financial Condition, Liquidity and Capital Resources In November, 2010, we completed our private placement of 4.3 million shares of restricted Rule 144 common stock at $0.35 per share. The private placement generated cash proceeds aggregating $1,504,986, net of wire fees. The funding will be utilized for working capital for payments of the continued implementation of our business strategies, necessary corporate personnel, and related general and administrative expenses. On January 18, 2011, a warrant holder exercised 366,667 warrants at an exercise price at $0.58 a share and we received net cash proceeds of $212,667 1 Table of Contents As of December 31, 2010, we had cash on hand aggregating $636,718 and an accumulated deficit of $19,491,060. Based upon our budgeted burn rate for expenses, including litigation costs against the two former officers of the Company, the completed private placement proceeds and subsequent warrant exercise proceeds aggregating $212,667 in January 2011, should provide adequate working capital for 12 to 15 months. We continually evaluate business opportunities such as joint venture processing agreements with the objective of creating cash flow to sustain the Company and provide a source of funds for continued exploration of the El Capitan deposit. If management’s plans are not successful, operations and liquidity may be adversely impacted. Historically, we have relied on equity and debt financings to finance our ongoing operations and related research projects. We will continue to be dependent on obtaining additional financing or equity placements as required to continue our exploration, metallurgical and recovery program efforts on the El Capitan project. At this time we have no current plans or arrangements for additional capital requirements, and there is no assurance that such funding will be available when needed, or if available, that its terms will be favorable or acceptable to us. We anticipate that we will seek the additional financing scenarios during the third calendar quarter of 2011. In the event that we are unable to obtain additional working capital, we may be forced to reduce our operating expenditures or to cease development and operations altogether. On January 18, 2011, at a Special Meeting of the Stockholders of Minerals, the Merger of Minerals into MergerCo was approved by the Minerals stockholders. On January 19, 2011, the Articles of Merger were filed and recorded by the State of Nevada, and the merger became effective on that date under Nevada law. Pursuant to the Merger, Minerals is now a wholly owned subsidiary of the Company. The completion of the Merger gives the Company 100% ownership of the El Capitan mineral site in New Mexico. RESULTS OF OPERATIONS Three Months Ended December 31, 2010 Compared to Three Months Ended December 31, 2009 Revenues We have not yet realized any revenue from operations, nor do we expect to realize potential revenues until our property is sold or a joint venture is entered into for development and deployment of the site. There is no guaranty that we will achieve proven commercially viable recovery of precious metals at our property site location. Expenses and Net Loss Our operating expenses increased $158,429 from $93,518 for the three months ended December 31, 2009 to $251,947 for the three months ended December 31, 2010. The increase is mainly attributable to increased expenses in administrative consulting fees of $30,419; exploration expenses of $75,562; legal and accounting of 37,464; professional fees of $6,920 and other general and administrative of $8,064. The increase in administrative consulting fees is due to an additional consultant for investor relations and the Company assuming the total compensation burden for the Chief Operating Officer, which was partially allocated to Minerals. The increase in professional fees and legal and accounting is attributable to non-recurring costs associated with the S-4 Registration Statement and the related Proxy Statement filing regarding the Company’s acquisition of Minerals as a wholly owned subsidiary of the Company. Exploration expense increases were mainly attributable to increased costs incurred for assaying of $25,181; research conducted on the extraction process of $22,598; mine development costs of $5,391 and professional and legal associated costs of $18,242. Our net loss for the three months ended December 31, 2010 increased to $251,563 from a net loss of $93,747 incurred for the comparable three month period ended December 31, 2009. The increase in net loss of $157,816 for the current period is attributable to the aforementioned increases in operating expenses. 2 Table of Contents Factors Affecting Future Operating Results We have generated no revenues, other than interest income, since inception. As a result, we have only a limited operating history upon which to evaluate our future potential performance. Our potential must be considered by evaluation of all risks and difficulties encountered by exploration companies which have not yet established business operations. The price of gold and other precious metals has experienced an increase in value over the past three years. Any significant drop in the price of gold, other precious metals or iron ore prices may have a materially adverse affect on the future results of potential operations unless we are able to offset such a price drop by substantially decreased estimated costs of extraction of production, if involved in a joint venture, or may affect our ability to market the sale of the El Capitan property site. We currently are continuing to have geological and metallurgical work performed on samples from our site and developing and economically feasible precious metals recovery process developed by an outside metallurgical firm for our El Capitan ore. Off-Balance Sheet Arrangements During the three months ended December 31, 2010, we did not engage in any off-balance sheet arrangements as defined in Item 303 (a)(4) of Regulation S-K. Critical Accounting Policies Our consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require us to make estimates and judgments that significantly affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities at the date of the consolidated financial statements. Note 1, “Significant Accounting Policies” in the Notes to the Consolidated Financial Statements in our Form 10-K for the year ended September 30, 2010, describe our significant accounting policies which are reviewed by management on a regular basis. New Accounting Pronouncements Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. 3 Table of Contents Item 3. Quantitative and Qualitative Disclosures About Market Risk We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 4T. Controls and Procedures Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) under the Exchange Act) that are designed to ensure that information required to be disclosed in its periodic reports filed under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to management, including the principal executive officer/principal financial officer, to allow timely decisions regarding required disclosure. As of as of the end of period covered by this Quarterly Report on Form 10-Q, our Chief Executive Officer and Chief Financial Officer, have evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) under the Exchange Act).The evaluation included certain control areas which are material to the Company and its size as an Exploration Stage Company. A material weakness is a condition in which the design or operation of one or more of the internal control components does not reduce to a relatively low level the risk that misstatements caused by error or fraud in amounts that would be material in relation to the financial statements being audited may occur and not be detected within a timely period by employees in the normal course of performing their assigned functions. Based upon the evaluation, the principal executive officer/principal financial officer concluded that the Company’s disclosure controls and procedures were effective at a reasonable assurance level to ensure that information required to be disclosed by it in the reports that the Company files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.In addition, the principal executive officer/principal financial officer concluded that the Company’s disclosure controls and procedures were effective at a reasonable assurance level to ensure that information required to be disclosed in the reports that the Company files or submits under the Exchange Act is accumulated and communicated to the Company’s management, including the principal executive officer/principal financial officer, to allow timely decisions regarding required disclosure. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements or fraud.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting, as defined in Rule 13a-15(f) and 15d-15(f) promulgated under the Exchange Act, during the quarter ended December 31, 2010, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 4 Table of Contents PART II. OTHER INFORMATION Item 1. Legal Proceedings We are not a party to any bankruptcy, receivership or other legal proceeding, and to the best of our knowledge, no such proceedings by or against the Company have been threatened. On August 30, 2010, ECPN filed a civil complaint against Mr. Pavlich and Mr. Wilson, two former officers of the Company, in Clark County, Nevada District Court (File No. A-10-624372-B; Dept. No. XIII).This lawsuit against Mr. Pavlich and Mr. Wilson alleges “ their concerted and detrimental efforts to engage in intentional, willful and injurious bad faith and unfair acts” with respect to their salaries and stock options granted in 2008 as described above “ were prejudicial to the Company and its shareholders.”The lawsuit seeks to have their original stock options and employment agreements declared invalid and non-binding and their subsequent stock options and employment agreements declared invalid and void.In addition, the lawsuit seeks damages from each of Mr. Pavlich and Mr. Wilson in a minimum amountof $10,000 and punitive and exemplary damages, plus the Company’s attorneys’ fees. As of January 25, 2011, Mr. Wilson has not been served. On or about November 15, 2010, Mr. Pavlich filed an answer to the Company’s complaint by way of a Motion To Compel Arbitration(the “Motion”) based upon an arbitration provision in Mr. Pavlich’s original employment agreement and the subsequent employmentagreement. In the Motion, Mr. Pavlich asserts his claim of $175,000 in salary owed by the Company and the validity of the lower priced options. On or about December 7, 2010, the Company filed an answer to the Motion, claiming that the Company’s complaint against Mr. Pavlich was not based upon a breach of either employment agreement, but rather a breach of his statutory fiduciary duty to the Company and its shareholders, and, therefore, was not impacted by the arbitration provision of the employment agreement. As of January 25, 2011, the Court had not ruled upon the Motion. In January 2011, all parties, including Mr. Wilson, agreed to mediate this dispute. The mediation is presently scheduled for February 17, 2011 in Las Vegas, Nevada. Item 1A. Risk Factors Not applicable to a smaller reporting company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the period October 1, 2010, through November 11, 2010, the Company issued 44,626 shares of restricted common stock at $0.35 per share to an accredited investor and a non-accredited investor, as the term is defined by SEC Rule 501, in the aggregate amount of $15,619. These sales were made pursuant to a private placement of securities under Section 4(2) and Rule 506 promulgated under the Securities Act and without public solicitation. There were no underwriting discounts or commissions paid on these sales of securities. Item 3. Defaults Upon Senior Securities None. 5 Table of Contents Item 4. (Removed and Reserved) Item 5. Other Information None. Item 6. Exhibits (a) Exhibits Exhibit Number Description Agreement and Plan of Merger between the Company, Gold and Minerals Company, Inc. and MergerCo, dated June 28, 2010 (incorporated by reference to Exhibit 2.1 to the Company’s Current Report on Form 8-K filed July 7, 2010). Articles of Incorporation, as amended (incorporated by reference to Exhibit 3.1 to the Company’s Form S-4 Registration Statement #333-170281 filed on November 2, 2010). Restated Bylaws (incorporated by reference to Exhibit 3.2 to the Company’s Form S-4 Registration Statement #333-170281 filed on November 2, 2010). Stock Option Agreement dated September 9, 2008, between the Company and Kenneth P. Pavlich (incorporated by reference to Exhibit 10.1 to the Company’s Annual Report on Form 10-K for the year ended September 30, 2010 filed on January 13, 2011). Stock Option Agreement dated September 9, 2008, between the Company and R. William Wilson(incorporated by reference to Exhibit 10.2 to the Company’s Annual Report on Form 10-K for the year ended September 30, 2010 filed on January 13, 2011). Joint Venture Agreement dated as of May 4, 2010, between the Company, El Capitan, Ltd. and Planet Resource Recovery, Inc. (incorporated by reference to Exhibit 10.3 to the Company’s Annual Report on Form 10-K for the year ended September 30, 2010 filed on January 13, 2011). 31.1* Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1* Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2* Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Filed herewith. 6 Table of Contents SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EL CAPITAN PRECIOUS METALS, INC. Dated:February 11, 2011 By: /s/ Charles C. Mottley Charles C. Mottley President, Chief Executive Officer and Director (Principal Executive Officer) Dated:February 11,2011 By: /s/ Stephen J. Antol Stephen J. Antol Chief Financial Officer 7
